In re: Douglas Johnson, applying for remedial writ, Parish of E. Baton Rouge, Number unknown.
Denied.
Relator contends that pursuant to our order of July 2, 1979, a preliminary examination was held at which there was a finding of no probable cause on three counts of forgery. He contends that there are no other charges against him and that he should be released immediately. A return from the district court indicates that while three counts of forgery were dismissed after a finding of no probable cause at a preliminary hearing, there are in fact additional charges pending, i. e. three counts of felony theft; one count of simple theft; and one count of issuing worthless checks. His request for immediate release is therefore denied.
With respect to these remaining charges, a return from the district court indicates that relator has neither requested a preliminary hearing nor been afforded one. If and when relator moves for a preliminary examination on these charges he is entitled to same.
DENNIS, J., absent.